Case: 18-11770    Date Filed: 12/21/2018   Page: 1 of 4


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 18-11770
                          Non-Argument Calendar
                        ________________________

                D.C. Docket No. 8:17-cr-00543-JSM-AAS-2



UNITED STATES OF AMERICA,

                                                             Plaintiff - Appellee,

                                    versus

ITALO RAMON MERO MACIAS,

                                                          Defendant - Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                             (December 21, 2018)

Before WILLIAM PRYOR, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:

     Italo Roman Mero Macias appeals his concurrent 124-month sentences for
              Case: 18-11770     Date Filed: 12/21/2018    Page: 2 of 4


conspiracy to possess and possession with the intent to distribute 5 kilograms or

more of cocaine while on board a vessel subject to United States jurisdiction.

Macias argues that his below-Guidelines sentence is substantively unreasonable

because the district court did not place enough weight on mitigating factors,

including his poverty, lack of education, minor role in the offense, and attempt to

extricate himself from the drug-smuggling operation.

      We review challenges to the substantive reasonableness of a sentence for

abuse of discretion. Gall v. United States, 552 U.S. 38, 41 (2007). The party

challenging the sentence carries the burden of showing that the sentence is

unreasonable in light of the record and the 18 U.S.C. § 3553(a) factors. United

States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). While we do not presume

that a within-Guidelines sentence is reasonable, we ordinarily expect it to be so.

United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). A sentence imposed

well below the statutory maximum penalty may also be an indicator of

reasonableness. See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008) (per curiam).

      A district court must impose a sentence sufficient but not greater than

necessary to meet the purposes listed in § 3553(a)(2), which include the need to

reflect the seriousness of the offense, promote respect for the law, provide just

punishment for the offense, deter criminal conduct, and protect the public from the


                                          2
                Case: 18-11770     Date Filed: 12/21/2018   Page: 3 of 4


defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2). The court must

also consider the circumstances of the offense and the defendant’s history and

characteristics. Id. § 3553(a)(1). Explicit statements on the record about these

considerations are not necessary; a district court’s acknowledgment that it

considered the § 3553(a) factors and the arguments of the parties will generally

suffice. United States v. Docampo, 573 F.3d 1091, 1100 (11th Cir. 2009).

         The district court has discretion to decide how much weight to give any

particular § 3553(a) factor. United States v. Clay, 483 F.3d 739, 743 (11th Cir.

2007). That a defendant personally disagrees with the consideration given to some

factors does not necessarily mean that the court’s considerations were

unreasonable. United States v. Valnor, 451 F.3d 744, 752 (11th Cir. 2006). A

district court may abuse its discretion, however, by (1) failing to consider

significant, relevant factors; (2) giving significant weight to improper or irrelevant

factors; or (3) committing a clear error in judgment by unreasonably balancing the

proper factors. United States v. Irey, 612 F. 3d 1160, 1189 (11th Cir. 2010) (en

banc).

         Here, the district court did not abuse its discretion in imposing a 124-month

sentence that was 11 months shorter than the low end of the Guideline range and

only four months longer than the minimum mandatory sentence. The court

acknowledged that it heard Macias’s statement about his difficult upbringing and


                                            3
              Case: 18-11770     Date Filed: 12/21/2018   Page: 4 of 4


his financial motivations for agreeing to the drug-smuggling venture, along with

his counsel’s arguments about his role in the offense, his participation under

duress, and his codefendants’ sentences. But the court also acknowledged that it

had reviewed the PSR, which described the seriousness of Macias’s involvement in

a drug-smuggling venture on a boat that was carrying 1,600 kilograms of cocaine.

The district court’s downward variance from the recommended Guidelines range

of 135-160 months to Macias’s 124-month sentence reflects that the court balanced

these factors and gave Macias’s mitigating factors proper weight. Macias’s

argument is simply that, in his opinion, the district court “should have” weighed

these factors differently—a far cry from abuse of discretion. Valnor, 451 F.3d at

752.

       Because the district court properly weighed the relevant factors and because

the sentence was below the Guideline range, the court did not abuse its discretion.

Accordingly, we affirm.

       AFFIRMED.




                                          4